     Case 3:20-cv-02253-JLS-LL Document 21 Filed 08/04/21 PageID.130 Page 1 of 1



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAWAHER POLUS,                                      Case No.: 20cv2253-JLS-LL
12                                      Plaintiff,
                                                         ORDER VACATING
13   v.                                                  AUGUST 9, 2021 EARLY NEUTRAL
                                                         EVALUATION CONFERENCE
14   SHARP HEALTHCARE, et al.,
15                                   Defendant.
16
17         In light of the Court’s August 2, 2021 order granting Defendant Sharp Healthcare’s
18   unopposed motion for judgment on the pleadings and dismissing Plaintiff’s complaint
19   without prejudice [ECF No. 20], the undersigned VACATES the Early Neutral Evaluation
20   Conference (“ENE”) and Case Management Conference (“CMC”) set for August 9, 2021
21   at 1:30 p.m. If Plaintiff files an amended complaint, the Court will reset the ENE and CMC.
22         IT IS SO ORDERED.
23   Dated: August 4, 2021
24
25
26
27
28

                                                     1
                                                                                  20cv2253-JLS-LL
